                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND

                                         )
JANE DOE,                                )
    Plaintiff,                           )
                                         )
      v.                                 )
                                         )
                                                   C.A. No. 18·10-JJM-LDA
RHODE ISLAND SCHOOL OF                   )
DESIGN,                                  )
    Defendant.                           )
_________________________ )

                          MEMORANDUM AND ORDER

JOHN J. MCCONNELL, JR., Chief United States District Judge.

      Jane Doe was sexually assaulted by John Doe ("John") in her bedroom during

the first night of a study abroad program in Ireland organized by the Rhode Island

School of Design ("RISD"). Ms. Doe now sues RISD, asserting negligence (Count I)

and premises liability (Count II). ECF No. 19. RISD moves for summary judgment

on each count. ECF No. 25.

      For the reasons stated below, the Court DENIES RISD's Motion for Summary

Judgment on Count I but GRANTS its Motion for Summary Judgment on Count II.

I.    BACKGROUND

      The facts relevant to deciding this Motion for Summary J uclgment are

undisputed.

      At tho start of its 2015·16 academic year, RISD, through its Continuing

Education Office and Global Affairs Office, began planning a summer study abroad

program in Ballyvaughan, Ireland (the "Ireland Program"). ECF No. 27·1 at 2, 111[9·
11. RISD identified the Burren College of Art ("Burren College") as its host school in

Ballyvaughan. Id. at ,1,111·14. Robert Brinkerhoff, a RISD Professor of Illustration,

was the faculty advisor of the Ireland Program and chose Timothy Blaine·Kuklo, a

student finishing a dual degree program at RISD and Brown University, to serve as

his teaching assistant and resident assistant ("TJVRA"). Id. at ,J,J11, 14, 18. Among

other responsibilities, Mr. Blaine·Kuklo was to be responsible for "[alssisting in tho

students' orientation to [their housing] accommodations" and with "health and safety

requirements". ECF No. 33·26 at 1, ,J5.

      As part of its planning process, RISD worked with Bunen College to locate tho

housing that its students would stay in during their four weeks in Ballyvaughan.

ECF No. 27·1 at 4·6, n19·31. RISD informed Bun·en College that it wanted all its

students to be housed together along with Mr. Blaine· Kukla. Id. at ,120. RISD did

not provide Bunon College with any other expectations or requirements for the

housing, including with respect to security. ECF No. 33·2 at 25·26, n180·81, 185·

87. The RISD employees planning the Ireland Program, however, understood their

role to include ananging safe housing for the students. Id. at ,1,1180·81.

      Burren College initially recommended a large house near its campus, known

as the "Lodge". ECF No. 27·1 at 4,   ~21.   The Lodge, however, could not accommodate

the fourteen RISD students participating in the program andlVIr. Blaine·Kuklo. Id.

at ,J24. As an alternative, tho Burren College located housing in three adjacent

houses with the Burren Atlantic Hotel and Holiday Village ("Burren Atlantic"), a local

hotel owned by a private hotel property manager. Id. at ,129; ECF No. 30·3 at 1.



                                             2
RISD accepted these accommodations and memorialized its agreement with Burren

College in a Group Study Abroad Agreement. ECF No. 27·1 at 6, ,[30. In advance of

the program, Burren College invoiced RISD for the costs of the Ireland Program,

including the student accommodations at the Burren Atlantic. I d. at ,[31. The costs

for the student accommodations were included in each student's registration fee for

the program. Sec ECF No. 33·29.

      Prior to the start of the Ireland Program, Professor Brinkerhoff assigned

housing for each of the fourteen RISD students and Mr. Blaine· Kuklo. ECF No. 27-

1 at 9, ,[46.   The assignments were made based upon each student's expressed

preference to be in either a single or double bedroom. I d.

      The Ireland Program began on June 18, 2016. Id. at ,[7. Professor Brinkerhoff

and Mr. Blaine· Kukla arrived in Ballyvaughan before the students. Id. at ,1,152, 53.

Upon arriving, they each met with Julia Long, Burren College's Group Study Abroad

Coordinator. Id. at ,1,152, 54. Ms. Long discussed the student housing with Professor

Brinkerhoff and Mr. Blaine· Kukla, including securing the exterior of the houses. I d.

Each of the three houses had a lock to its exterior door with only one key to lock and

unlock it. Id. at ,[54. Ms. Long informedlVIr. Blaine- Kukla that he and the students

would need to decide on a hiding place for this key.      ECF No. 33·2 at 13,   ~138.


Whether the bedrooms had locks and keys was not discussed. Id. at 14, ,[139.

      Ms. Doe and her fellow RISD students arrived in Ballyvaughan on June 18,

2016. ECF No. 27-1 at 11, ,[56. They were greeted at the BurrenAtlantic by Professor

Brinkerhoff and Mr. Blaine· Kukla, who discussed with the students the need for a



                                          3
hiding spot for the exterior keys. ECF No. 33·2 at 14·15, n145, 147. Ms. Doe and

John were each assigned to a single bedroom on the second floor of the same house.

ECF No. 27·1 at 9·ll, ,]48, GO.

       On the night of June 18, 2016, a group of students, including Ms. Doe and John,

went out for drinks to celebrate their arrival and John's birthday. ECF No. 33·2 at

15, ,[151. Before midnight, Ms. Doe and John left together and John escorted Ms.

Doe back to her room. Id. at ,[152. Prior to leaving her room, John asked Ms. Doc if

she would kiss him. Id. at ,[154. Ms. Doc said she would kiss him on the check. Icl

,John left and Ms. Doe closed the door to her room and got into bed, wearing all her

clothing. Icl at 16, ,[155. After sending text messages to a friend, !VIs. Doe went to

sleep. Id. at ,[156. Ms. Doe was unable to lock her bedroom, so the room remained

unlocked while she slept. See ECF No. 27·1 at 11, ,[58.

      Later in the night, Ms. Doe awoke to the feeling of someone on top of her. ECF

No. 33·2 at 16, ,[157. Feeling paralyzed, she realized it was John and that sho no

longer had clothes on. I d. John raped Ms. Doe, orally and by vaginal penetration.

Id. at 17, U58.

      Ms. Doe reported the sexual assault to RISD. ECF No. 27·1 at 11, ,[61. She

first reported it to Mr. Blaine·Kuklo, who, after discussing with Ms. Doe, reported it

to RISD's Title IX Office. Icl at   ~,[61,   64. !VIs. Doc subsequently submitted a formal

complaint against John to RISD's Title IX Office and requested a no-contact order

and his removal from tho Ireland Program. Icl at 14, ,[74. John was dismissed from

the Ireland Program the next clay and ordered to leave. Icl at 15, ,[77. John accepted



                                                4
responsibility for tho sexual assault and was suspended by RISD for three years, with

possible re-admittance for the Fall of 2019. I d. at 16, ,[84.

       Prior to the Ireland Program, an allegation of sexual misconduct was reported

to RISD during a 2013 study abroad program in Rome. ECF No. 33·2 at 1, ,[85. The

student complainant alleged that another RISD student entered her room while she

was sleeping and sexually assaulted her. Id. Following the report, an investigation

was conducted under RISD's Code of Student Conduct. ECF No. 40 at 1, ,[85.

II.    STANDARD OF REVIEW

       vVhon making a summary judgment determination, the Court must review the

entire record and consider the facts and inferences in the light most favorable to the

non-moving party. Cont'l Cas. Co. v; Canadian UniT~ Ins. Co., 924 F.2d 370, 373 (1st

Cir. Hl91). Federal Rule of Procedure 56(a) dictates that summary judgment should

be granted if "the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law." A genuine dispute

of material fact is an issue that "may reasonably be resolved in favor of either party."

Anderson v. Libcr~v Lobby, Inc., 477 U.S. 242, 250 (1986). A dispute is "genuine"

when "tho evidence about the fact is such that a reasonable jury could resolve the

point in favor of the nonmoving party." Rivera-JY!wiente v. Agosto-Alicea, 959 F.2d

349, 352 (1st Cir. 1992) (citing Unded States v. One Parcel of Real Prop., 960 F.2d

200, 204 (1st Cir. 1992)). If there is a genuine dispute of a material fact, that dispute

would "need[] to be resolved by a trier of fact." Doe v. Trustees ofBos. Coil., 892 F.3d

67, 79 (1st Cir. 2018) (citing Kelley v. LaForce, 288 F.3d1, 9 (1st Cir. 2002)).



                                            5
III.   DISCUSSION

          A. CHOICE OF LAW

       Before delving into the substance, the Court must resolve the question of which

law-Rhode Island or Ireland-applies to each of Ms. Doe's claims. 1

       Rhode Island comts do not follow the lex loci delicti conflict of laws doctrine

and thus do not apply "the law of the jurisdiction where the injury occurred." Blais

v. Aetna Casual~v & Sur. Co., 526 A.2d 854, 856 (R.I. 1987); see also Harodite Ind.,

Inc. v. Wan·en Elec. Corp., 24 A. 3d 514, 534 (R.I. 2011); Clibb v.   Augus~vn,   696 A.2d

285, 288 (R.I. 19})7); Woodward v. Stewal't, 243 A.2d 917 (R.I. 1968). Instead, the

Court must cone! net an interest·weighing approach, considering "the particular case

facts and determin[ind therefrom the rights and liabilities of the parties 'in

accordance with tho law of the state that bears the most significant relationship to

the event and the parties."'    Cn'bb, 696 A.2d at 288 (citing Pardey v. Boulevard

Billiard Club, 518 A.2d 1349, 1351 (R.I. 1986); Putnam Res. v. Pateman, 958 F.2d

448, 4G4 (1st Cir. 1992); Blais, 52G A.2d at 85G-57; Brown v. Church of the Holv Name

ofJesus, 252 A.2d 176, 17G (R.I. 19G9). The interest-weighing approach for choice of

law questions requires tho court to consider: (1) predictability of results; (2)

maintenance of interstate and intemational order; (3) simplification of the judicial




       t The parties agree that Rhode Island law applies to !VIs. Doe's negligence
claim. RISD initially argued that Ireland law applied to Ms. Doe's premises liability
claim (ECF No. 25·1 at 13) but, in its reply, seems to accept that Rhode Island law
applies. ECF No. 39 at 8.
task; (4) advancement of the forum's governmental interests; and (5) application of

the better rule oflaw. Parde,y, 518 A.2d at 1351; Woodwarcl, 243 A.2d at 923.

      vVhen ana]y.,ing choice oflaw for a tort, Rhode Island courts must also consider

(1) the place where the injury occurred; (2) the place where the conduct causing the

injury occurred; (3) the domicile, residence, nationality, place of incorporation and

place of business of the parties; and (4) the place where the relationship, if any,

between the parties is centered. Carlson v. 84 Lwnber Co., No. PC 09-3298, 2011 WL

1373508, at *1, *6-7 (Apr. 7, 2011).

      After considering all the required factors, the Rhode Island Superior Court

recently applied Rhode Island law to a tort that occurred in Bangladesh. See Perella

v. Gen. Council ofAssemblies ofGocl, No. PC-2013- 6552, 2019 WL 1102906, at *1, 5

(Mar l. 2019).   In that case, the plaintiff, a resident of Rhode Island, sustained

injuries in an automobile accident while on a mission trip and subsequently sued the

Rhode Island church that planned the trip. ld. at *l. The parties disagreed on which

law should apply in the case-Rhode Island or Bangladesh. Jcl Determining that

Rhode Island law should apply, the Superior Court noted that the place of the

accident is only one of the factors to be weighed in the multiple factor analysis. lcl

at *4. The fact that the plaintiff was domiciled in Rhode Island and that much of the

planning and arrangements for the trip occurred in Rhode Island weighed in favor of

applying Rhode Island law and suggested that the parties could reasonably expect

that Rhode Island law would apply. lcl at *4-5. The Superior Court further noted




                                          7
that applying Bangladeshi law would complicate the case, forcing the comt and

lawyers to obtain Bangladeshi law experts. Id. at *5.

         Applying tho general interest-weighing factors and the tort specific factors to

both claims in tho case, Rhode Island law bears the most significant relationship to

the event and the parties. RISD is an educational institution organized and existing

under Rhode Island law and Ms. Doe was a student who attended that university.

ECF No. 27-1 at 1, ,!,!1, 3. Although the events giving rise to the claims occmrod in

Ireland, tho soliciting, planning, and coordinating for the Ireland Program occurred

in Rhode Island. Id. at 2, 6·7,   ~,!9·11,   33-40. It was thus reasonably foreseeable that

Rhode Island law would apply in a dispute between the parties.                Additionally,

applying· the unfamiliar law of Ireland could needlessly complicate the case. The

Court will thus use Rhode Island law to analyze both claims.

            B. COUNT ONE: NEGLIGENCE

         Ms. Doe alleges one count of negligence against RISD for failing to provide her

with reasonably safe housing accommodations while participating in the Ireland

Program. See ECF No. 19 at 6,     ,l,l 38-39. Her claim of negligence includes allegations
based upon a theory of "negligent undertaking" as well as "negligent supervision".

Seeid.

         To prove negligence under Rhode Island law, Ms. Doe must establish that (1)

RISD owed her a legally cognizable duty; (2) there was a broach of that duty; (3) there

was proximate causation between the alleged conduct and tho resulting injury; and

(4) an actual loss or damages resulted. See Daniels v. Fluette, 64 A. 3d 302, 304-05



                                               8
(R.I. 2013); Berard v. HCP, Inc., 64 A.3d 1215, 1218 (R.I. 2013) (citing Holley v.

Argonaut Holdings, Inc., 968 A.2d 271, 274 (R.I. 2009)). In its Motion for Summary

Judgment, RISD asserts that it did not owe Ms. Doe a legally cognizable duty to

protect against John's illegal acts. ECF No. 25·1 at 4·13. lVIs. Doe's negligence claim,

according to RISD, thus fails as a matter oflaw. Id.

       The existence of a legal duty is a question of law that the Court is solely

authorized to determine.     Volpe v. Gallaghe1; 821 A.2d 699, 705 (R.I. 2003)). No

"cleat"cut formula" exists under Rhode Island law for making this determination.

Clusillaw v. Milner, 42 A.3d 1245, 1256-57 (R.I. 2012).        Tho Court must instead

employ An ad hoc Approach to deciding whether a duty exists, considering the

following· five factors:

       (1) the foreseeability of harm to the plaintiff, (2) the degree of certainty
       thAt the plaintiff suffered an injury, (3) the closeness of connection
       between the defendant's conduct and the injury suffered, (4) the policy
       of preventing future harm, and (5) the extent of the burden to the
       defendant and tho consequences to the community for imposing a duty
       to exercise care with resttlting liability for breach.

Id. (citing Fen·eira v. Strack, G52 A.2d 965, 9G7-68 (R.I. 1995)).

       The relationship between the parties is also relevant in a case, such as this,

involving liability for the acts of a third pArty. See id. at 1256-57 (citing Scln:vn v.

Hf.,?rd, 879 A.2d 882, 887 (R.I. 2005)). In such case, the Court must consider whether

the relationship between the defendant and the third party or the defendant and tho

victim of the third party's conduct is a "special relationship" that warrants the

imposition of a duty to control the conduct of tho third party. Id. at 1257 (citing

Santana v. Rainbow Clea1wrs, Inc., 9G9 A.2d 653, G58 (R.I. 2009)); see also A1u v.

                                            9
 Omnj Hotels ilfgmt. Corp., 882 F.3d 1, G (1st Cir.), revjew denjec!, 885 F. 3d 52 (1st

Cir. 2018). It is not entirely clear how the "relationship between the parties" interacts

with the five previously listed factors. See Jl![u, 882 F.3d at G. Some courts have

treated finding a special relationship as a precondition to analyzing the other factors

but. that "hierarchy is not. particularly clear" from the caselaw. Id. at n.3. vVithout

determining whether finding a special relationship is a precondition to analyzing the

five other factors, the Court will start with that analysis.

                 1. Special Relationship

       "Under Rhode Island law, a special relationship, when derived from common

law, is predicated on a plaintiffs reasonable expectations and reliance that a

defendant will anticipate harmful acts of third persons and take appropriate

measures to protect tho plaintiff from harm." Doe v. Brown Unh'., 304 F. Supp. 3d

252, 261 (D.R.I. 2018) (citing ll!fc?rti'n v. Mardano, 871 A.2d 911, 915 (R.I. 2005)). An

example of such relationship is the relationship between those who provide

intoxicants and those to whom they serve. llfarti'n, 871 A.2cl at 915 (citing 2 Stuart

M. Speiser et al., 'l'be Ammican Law of Torts, § 9:20 at 1125 (1985)). While not

insurers of a guest's safety, courts have found a duty on barkeepers to exercise

reasonable care to protect a guest from reasonably foreseeable injury at the hands of

another patron. See jd. This duty has been recognized clue to the understanding that

the overuse of intoxicants can excite tempers, emotions, and actions, creating a

situation whore an incidence of violence is more likely to occur. See Stuart !VI. Speiser

et al., 2A ThcAme1icanLawof'l'orts, § 9:20 at 1125 (2019).



                                           10
       While such relationship has most often been found in the context of serving

alcohol-including a party host who allegedly made alcohol available to underage

guests at her residence-special relationships have been found in other contexts as

well. Jlfw·tjn, 871 A.2d at 915; see e.g:, Volpe, 821 A.2d at 709 (finding mother had

duty to exercise reasonable care to prevent mentally ill son from intentionally

harming others). In considering special relationships, the Rhode Island Supreme

Court has cited to the Restatement (Second) Torts § 314A, titled "Special Relations

Giving Rise to Duty to Aid or Protect," which lists legally recognized special

relationships that give rise to a duty to take reasonable action to protect against

umeasonable risk of physical harm.          See llfartin, 871 A.2d at 917.        These

relationships include (i) a common carrier, (ii) an innkeeper, (iii) a possessor of land

holding its promises open to the public, and (iv) "one who is required by law to take

or who voluntarily takes the custody of another under circumstances such as to

deprive the other of his normal opportunities for protection." Restatement (Second)

of Torts § 314A ( 1999). As Comment e of the Restatement (Second) of Torts § 314A

states "(t]he duty ... is only one to exercise reasonable care under the circumstances."

      The question of whether a special relationship exists between a university and

the students participating on its study abroad program has yet to be considered under

Rhode Island law. After reviewing the record, the Court considers this question "an

interpretation of the common law", as opposed to "one of broad public policy". See

Fen-eira, 652 A.2d at 968. Despite other courts finding differently with respect to the

typical university and student relationship, tho Court makes this determination



                                          11
because of the circumstances giving rise to this relationship between RISD ancllVIs.

Doe. See Furek v. Univ. ofDelaware, 594 A.2cl506, 519-20 (Del. 1991) ("The concept

of university control based on the doctrine of in loco parentis has all but disappeared

in the face of the realities of modern college life ... ").   In organizing the Ireland

Program, RISD undertook to provide housing to lVIs. Doe in a foreign country and Ms.

Doe reasonably relied on RISD to act with clue care. This undertaking and reliance

altered the relationship between RISD and Ms. Doe to one that goes beyond the

university and adult student relationship that led courts to abandon the doctrine of

in loco parent1~~- See ic/.; see also Gushlaw, 42 A.3d at 1259.

      In organizing     the   Ireland   Program,    RISD      coordinated   the   housing

arrang·ements with Burren College. ECF No. 27·1 at 4·5, 11,119·25. RISD required

oach student to stay in the selected housing; housing arrangements were part of the

service RISD offered and were included in the tuition cost of the program. Sec icl. In

this coordination, RISD specifically requested that all its students be housed

together. Id. at 1125. Burren College located the housing at the Burren Atlantic that

could fit all fourteen RISD students and RISD accepted these accommodations. Id.

at 11 ,129· 31. Prior to the start of the Ireland Program, RISD assigned each of its

students to a room at the Bm-ren Atlantic. Id at 1146. Other than submitting their

preference for a single or double occupancy room, the students had no control or input

on where they would be staying during their four weeks abroad. See id. So, while

RISD was coordinating directly with the Burren College on housing for months, the

students were excluded from that process.



                                           12
       Arranging the housing for the Ireland Program was an indispensable part of

the service that RISD provided to its students.           And RISD was compensated

acconlingly for this service by each student's tuition for the program. What puts

RISD in a position to offer this service is its ability, as a largo institution that offers

multiple study abroad programs, to partner with foreign institutions like Burren

College. These partnerships provide for access to world-class educational facilities

and housing accommodations, even in remote villages like Ballyvaughan. RISD's

position in this regard gives it an advantage that its students, such as !VIs. Doe, are

willing to pay for. But, in paying for this service, students reasonably rely on the

university to exercise due care. See Gushlaw, 42 A. 3d at 1259 (recognizing "that one

who assumes a duty to perform an act must do so with reasonable care whether or

not that person had an obligation to perform the act ... prior to assuming the duty").

       RISD further maintained a presence at the Burren Atlantic and made its

employees responsible for the health and safety of the students staying at the hotel.

Mr. Blaine-Kuklo, serving as the teaching assistant and resident advisor, was

responsible   for   assisting "in the     students'   orientation   to   [their   housing]

accommodations" and with health and safety requirements. ECF No. 33-26 at 1, ,[5.

To this end, Mr. Blaine· Kuklo was staying in a room in one of the three houses in

which the studon ts were staying· and, prior to the arrival of the students, was briefed

on the security. ECF No. 27·1 at 10, ,[,[54, 55. Mr. Blaine·Kuklo and Professor

Brinkerhoff were the ones to greet the students when they first arrived at the Bmron

Atlantic and Mr. Blaine- Kuklo was the one to relay to the students that they needed



                                           13
to fine! a shared hi cling spot for the exterior house keys. ECF No. 33·2 at 13·15,   n 138,
145·147.

      The Court finds that the relationship between RISD ancllVIs. Doe gave rise to

a duty on the part of RISD to exercise reasonable care in providing secure housing to

Ms. Doc for the Ireland Program. See ll1artin, 871 A.2d at 915-16. RISD undertook

to arrange for housing for Ms. Doe in Ireland and Ms. Doe reasonably expected that

RISD would exercise due care in fulfilling this undertaking. See Gushlaw, 42 A.3d

at 1259. Whether RISD exercised such due care is a question of breach to be deciclecl

by a jury. See Jl1m·tin, 871 A.2cl at fl17 (citing Pollard v. Powe1:9, 738 N.E.2cl 1144,

1144·46 (2000)).

      In finding· this special relationship, the Court is   cogni~ant   of the reluctance of

other courts to find such a relationship between universities ancl their students. See

e.g:, Brown Univ., 304 F. Supp. 3cl at 261; Doe v. Emerson Coil., 153 F. Supp. 3cl 506,

514 (D. Mass. 20 15). Due to concerns of social implications, these courts have instead

deferred to tho legislature to make changes if warranted. See Brown Univ., 30 11 F.

Supp. 3d at 261. But the concerns that encouraged judicial restraint in those cases

are missing under these facts.

      In Brown     Universi~y,   the court dismissed a student's negligence claim after

finding no special relationship existed between the university and the plaintiff, who

sought to hold the university liable for negligently supervising a fraternity on its

campus. 304 F. Supp. 3d at 261. The plaintiff in Brown          Universi~v   was allegedly

drugged at a party held in the fraternity's on·campus house and later sexually



                                            14
assaulted by another student.     Id. In dismissing the negligence claim, the court

concluded that "serious implications would attend holding universities ... liable for

tho torts of their students .. ,; any change in this area of third·party liability must

come from the legislature." Id      While the Court agrees that summarily holding

universities liable for the torts of their students would cause serious implications that

would be better dealt with by the legislature, it does not see such concerns in this

case. What distinguishes this case from Brown University is that the sexual assault

occurred in !VIs. Doe's bedroom, a bedroom that RISD, as part of its offering of a study

abroad program, undertook to provide to Ms. Doe and that she was unable to lock.

Ms. Doe was not attending an mrcampus party for a few hours of socialization but

instead was in what was supposed to be her RISD·providecl sanctuary while abroad.

In her most vulnerable moments-while asleep-she had only this room to rest. It

was thus reasonable for her to expect RISD, in agreeing to provide the housing for

tho Ireland Program, would exercise clue care. See Gusillaw, 42 A.3d at 1259; see

also Furek, 594 A.2d at 519-20;    M~ullins   v. Pine Jllfanor Coli., 389 Mass. 47, 51-54

(1983).

      Due to this reasonable expectation, a finding of a special relationship between

RISD and Ms. Doe is warranted. Contrary to what RISD asserts, the Court does not

believe this finding will cause the unspecified "serious implications" that concem the

university. Instead, this finding should serve only to confirm what RISD employees

knew when planning the Ireland Program. That is, that in arranging study abroad

programs for students that include housing anangements, those students will expect



                                          15
the university will provide reasonably safe accommodations. The RISD employees

responsible for planning tho Ireland Program stated that they believed RISD already

had this duty, confirming that the imposition of this duty is already recognized in tho

university community. ECF No. 33·2 at 25-26, ,[,[180-81; see Jl!fullins, 38B Mass. at

51.

                 2. Foreseeability of the Harm

       Continuing with tho ad hoc analysis, the Court considers foreseeability of the

harm which "is tho 'linchpin in determining the existence of any duty."' Jl1u, 882 F.3d

at G (citing Splendon'o v. B1lray Demolition Co., 682 A.2d461, 466 (R.I. 1BB6)). "As it

pertains to tho determination of duty, the foreseeability inquiry considers generally

whether tho category of negligent conduct at issue is sufficiently likely to result in

tho kind of harm experienced that liability may appropriately be imposed on the

negligent party. J11nrtin, 871 A.2d at B17 (citing Banks v. Bowen's Landing Corp.,

522 A.2cl 1222, 1226·27 (R.I.1B87)).      "(T]ho specific kind of harm need not be

foreseeable as long as it was foreseeable that there would be harm from the act which

constituted the negligence, provided it was foreseeable that there would be violence

toward others." Jl1u, 882 F.3d at 6-7 (citing Jl1artin, 871 A.2d at B17).

      The Court finds that, in the context of determining a duty, it was reasonably

foreseeable that one of RISD's students could be the victim of an attack if reasonably

safe housing accommodations were not provided. vVhen considering foreseeability

with respect to the standard of conduct expected of those under a duty to protect

others, tho Rhode Island Supreme Court has looked to Comment e of the Restatement



                                          16
(Second) Torts § 314A (1999), which provides that one who is under such a duty "is

not required to take precautions against a sudden attack from a third person which

he has no reason to anticipate." See Jl1artin, 871 A.2d at 917. Instead "the requisite

'cause to anticipate' the assault may arise from (1) actual or constructive knowledge

of the assailant's violent nature, or (2) actual or constructive knowledge that an

atmosphere of violence exists in the [location of the assault]." Id (citing H,O:B. Crain

v. C'Jeveland Lodge 1532, Order of Jl1oose, Inc., G41 So.2d 118G, 1189 CMiss.l994)).

RISD did not have actual or constructive knowledge of John's violent nature. But it

did have constructive knowledge that an atmosphere of violence could exist in

housing shared among university students. As the record makes clear, prior to the

start of this program, RISD was aware that sexual assaults or misconduct could occur

during its international study abroad programs.             In fact, RISD, like so many

universities, has had to deal with this reality, including with respect to an allegation

of sexual misconduct during a study abroad program two years prior to the Ireland

Program.     ECF No. 33·2 at 1, ,!85; see also Jl1ullins, 389 Mass. at 51 ("The

concentration of young people, especially young women, on a college campus, creates

favorable opportunities for criminal behavior. The threat of criminal acts of third

parties to resident students is self-evident ... ").

       While the Court finds it reasonably foreseeable that one of RISD's students

could be the victim of an attack, a jury can still limit liability if it finds that the attack

occurred despite RISD taking reasonable steps to provide for the safety of its students

or if it finds John's actions constituted a supervening cause of harm. See Jl1artin, 871



                                              17
A.2d at 917. In such a case, there would be no breach and, consequently, there would

be no negligence. Sec FcJTeira, 652 A.2d at 967.

                 3. Remaining GushlawFactors

        After finding a special relationship between RISD and Ms. Doe and the harm

suffered by Ms. Doc as reasonably foreseeable, the Court also notes that none of the

other Ousblawfactors weigh against finding RISD owed a legal duty to Ms. Doe. See

42 A.3d at 1256-57.     First, it is undisputed that Ms. Doe suffered an injury. In

addition, the injury occurred in the housing provided by RISD, closely connecting the

injury to RISD's alleged negligent conduct. Further, the "policy of preventing future

harm" to students participating on study abroad programs outweighs the burden to

RISD and "the consequences to the community" that would result from imposing that

duty.    See id. at 1257. It is not burdensome to expect a university to exercise

reasonable care when providing housing for its study abroad programs. In fact, if a

university is going to endeavor to provide the housing for its study abroad programs,

safety should be at the forefront of its considerations.     As noted above, RISD

employees planning the Ireland Program believed they had this obligation to their

students, confirming that the imposition of this duty was already recognized. See

ECF No. 33·2 at 25·26, n180·8l.

           C. COUNT TWO: PREMISES LIABILITY

        Count two of Ms. Doe's Complaint alleges premises liability against RISD for

failing to protect Ms. Doe against a dangerous condition at the Burren Atlantic that

it was aware of-tho inability to lock the doors of individual rooms. Sec ECF No. 19



                                         18
at 7·8, ,[,[40·48. Ms. Doe's claim of promises liability fails because RISD did not own,

possess, or control Burren Atlantic. See Lucier v. Impact Recreation, Ltd., 864 A.2cl

635, 639 (R.I. 2005).

      Promises liability under Rhode Island law is "[a] landowner's or landholder's

tort liability for conditions or activities on the premises." Lucie1; 864 A.2cl at 639

(citing Black's Law Dictionary 1199 (7th eel. 1999)). To establish premises liability,

a plaintiff must show that a defendant, who was the owner, possessor or in control of

tho promises, was aware or should have been aware of an unsafe condition that

existed for a long enough time for the defendant to have taken steps to correct it. I d.;

see also Bromaghim v. Fwney, 808 A.2cl 615, 617 (R.I. 2002) (citing Barone v.

Clnistmas Tree Shop, 767 A.2d 66, 68 (R.I. 2002)).

      RISD was not an owner, possessor, or in control of the Burren Atlantic. The

Burren Atlantic is a private hotel that provides lodging to visitors staying in

Ballyvaughan. See ECF No. 30·3 at 1. The visitors can stay for short stays, such as

one night, or, like the participants in the Ireland Program, for an oxtenclecl period.

Regardless of the length of stay, the Burren Atlantic maintains the responsibility of

the clay to clay running of its hotel.   See id. at 1·2. Even for guest spending an

extended period, tho Burren Atlantic does not surrendered possession of its houses

nor does the Burren Atlantic enter into a lease agreement assigning its obligation to

maintain the premises. See id. Although RISD participants in the Ireland Program

were the only guests staying in the three Burren Atlantic houses, their presence did


                                                                                            '
                                                                                            I
                                           19
not equate to the controlling interest needed to hold RISD liable under Rhode Island

premises liability law. See Lucie1~ 864 A.2d at 639.

IV.   CONCLUSION

      For the rea sons stated, the Court DENIES RISD's Motion for Summary

Judgment on Count I but GRANTS its Motion for Summary Judgment on Count II .

ECF No. 25.




                                                            \.


John J. McConn 1, Jr.
Chief U nited States District Judge

Decemb er 18, 2019




                                         20
